t c memo united_states tax_court geoffrey k calderone sr petitioner v commissioner of internal revenue respondent docket no 3563-03l filed date john t mulhall iii and thomas e redding for petitioner john t lortie and kenneth a hochman for respondent memorandum opinion gerber chief_judge petitioner pursuant to sec_6330 seeks review of respondent’s determination to proceed with collection by means of levy of petitioner’s unpaid federal_income_tax liability the issue for our consideration i sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times whether in the context of a sec_6330 proceeding petitioner is entitled to challenge the underlying tax_liability for the resolution of this issue depends upon whether petitioner received a statutory_notice_of_deficiency for his tax_year or otherwise had an opportunity to dispute such tax_liability the parties agree that if we conclude that petitioner is entitled to challenge the underlying tax_liability we should remand this case to respondent’s appeals_office to conduct a hearing under the provisions of sec_6330 background the parties’ stipulation of facts is incorporated by this reference at the time of the filing of the petition in this case petitioner resided in fort lauderdale florida beginning in the mid-1980s petitioner employed arthur f jacob mr jacob a certified_public_accountant and attorney to handle his tax and certain financial matters mr jacob through had a power_of_attorney from petitioner petitioner trusted mr jacob and relied on him exclusively with respect to all tax matters for the tax years and specifically mr jacob represented petitioner before the internal_revenue_service on many occasions any time petitioner received any document from respondent he would immediately contact mr jacob to find out what needed to be done in addition petitioner and mr jacob often socialized together and had common friends respondent by means of a date certified letter sent a statutory notice the notice to petitioner and his former wife mary elizabeth connor ms connor determining a income_tax deficiency and additions to tax respondent produced a copy of the notice addressed to petitioner but no further proof of delivery mr jacob received a copy of the notice at the time the notice was mailed petitioner and ms connor did not reside at the same address although respondent contends that the notice was mailed to petitioner’s home petitioner claims to have never received it petitioner claims to have seen it only years later in his attorney’s office thus he did not petition this court for a redetermination of the deficiency ms connor received the notice_of_deficiency in or around date her affidavit states that she immediately spoke about the matter with petitioner and that petitioner indicated mr jacob had things under control though petitioner and mr jacob claim they did not speak about the notice during this period on date however mr jacob did protect himself with respect to ms connor by sending her a letter advising that his office had received a certified letter from the internal_revenue_service irs mr jacob’s letter informed ms connor that the certified letter contained a proposed notice_of_deficiency for tax_year for petitioner and ms connor but that he would not be representing her mr jacob also sent a copy of his letter to petitioner petitioner however has no recollection of receiving the letter and both petitioner and mr jacob deny discussing it on her own ms connor petitioned this court seeking a redetermination of the deficiency determination with respect to petitioner mr jacob did not file a petition on his behalf or take any other action to advise him of his available options with respect to the notice_of_deficiency mr jacob attempted to convince the court that it was not his normal practice to file petitions without being asked by the client and the receipt of a copy of a notice_of_deficiency regarding a client for whom he held a power_of_attorney did not obligate him to do anything thus the tax_liability was never challenged by petitioner and on date respondent assessed the amount of income_tax due for against petitioner respondent’s internal documents show several unsuccessful attempts in and to try to reach mr jacob regarding collection actions on date respondent issued a final notice_of_intent_to_levy which petitioner did receive advising petitioner of the proposed collection of his outstanding income_tax_liability on date respondent received a form request for a collection_due_process_hearing which was submitted by mr jacob for petitioner’s tax_year in early mr jacob told petitioner that he had been successful in resolving petitioner’s income_tax matters before respondent and that he owed no tax_liability mr jacob had not in fact achieved such success and in or around may or date petitioner and petitioner’s current wife began questioning the notices they were still receiving pertaining to the collection hearings on date petitioner contacted an appeals officer at the irs claiming this was the first time he knew the case was in appeals petitioner discontinued mr jacob’s representation and retained rutherford mulhall p a to represent him in further proceedings in addition petitioner filed suit against mr jacob asserting various theories of negligence and malpractice discussion the parties agree that this case should be remanded for further consideration of the underlying merits of petitioner’s tax_liability if we hold that petitioner did not receive a notice_of_deficiency or otherwise have the opportunity to dispute the tax_liability this case presents a curious factual situation because it appears that petitioner’s representative who held a power_of_attorney and upon whom petitioner relied for financial and tax matters failed to contest the notice or advise petitioner of the notice or his rights in regard thereto the effect of this according to petitioner was that he did not receive a notice_of_deficiency or have the opportunity to dispute his income_tax_liability i legal background sec_6331 authorizes the commissioner to levy on property and property rights of a taxpayer liable for taxes who fails to pay them within days after notice_and_demand for payment sec_6331 and sec_6330 however require the secretary to send written notice to the taxpayer of the intent to levy and of the taxpayer’s right to a hearing prior to the collection activity sec_6330 requires that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection the underlying tax_liability may be questioned if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 for purposes of sec_6330 receipt of a statutory_notice_of_deficiency means receipt in time to petition this court for redetermination of the deficiency asserted in such notice sec_301_6330-1 q a-e2 proced admin regs sec_6330 contemplates actual receipt of the notice_of_deficiency by the taxpayer see tatum v commissioner tcmemo_2003_115 the parties agree that respondent has the burden of showing that petitioner either received the notice_of_deficiency or otherwise had an opportunity to dispute the tax_liability ii analysis a receipt of the notice_of_deficiency respondent argues that the notice_of_deficiency was sent to petitioner’s last_known_address and that petitioner failed to produce any evidence showing that he did not receive the notice_of_deficiency in a timely manner however petitioner points out that respondent has failed to produce any evidence that the u s postal service usps attempted to deliver the notice_of_deficiency or that petitioner refused delivery respondent also argues that petitioner’s allegations are insufficient to override the presumption of receipt or delivery as described in 114_tc_604 absent clear evidence to the contrary usps employees are presumed to properly discharge their official duties justifying the conclusion that the statutory notice was sent and that attempts to deliver were made in the manner contended by respondent id further in the context of a sec_6330 proceeding taxpayers cannot defeat actual receipt by deliberately refusing delivery of a notice_of_deficiency id see also hochschild v commissioner tcmemo_2002_195 raising presumption of delivery when several attempts at delivery were made and the notice went unclaimed however the facts we consider here are more analogous to those in tatum v commissioner tcmemo_2003_115 in that case this court found it significant that the usps made only one attempt at delivery and that the taxpayer did not intentionally refuse delivery distinguishing the case from sego where there were multiple attempts to deliver and the taxpayer intentionally refused delivery id moreover the taxpayers in tatum credibly testified that they did not receive a notice or know the usps was attempting to deliver one id in this case even though it was shown that the notice was addressed to petitioner respondent has not introduced evidence showing that the notice was submitted to the usps for delivery at all unlike sego where it was shown that delivery was attempted several times respondent has not shown a single attempt at delivery if postal service employees properly discharged their official duties respondent would have received a signed certified mail receipt or a returned notice_of_deficiency respondent has not offered evidence of certified mail or of an attempt to deliver the notice_of_deficiency moreover respondent has produced no evidence that petitioner intentionally refused delivery finally petitioner’s uncontroverted testimony states that he did not receive a notice_of_deficiency or know that the usps was attempting to deliver one to him in light of the absence of evidence of any attempted delivery by the usps a certified mail receipt or an unclaimed or refused notice_of_deficiency or the uncontradicted testimony that petitioner did not receive the notice_of_deficiency respondent has not shown that petitioner actually received the notice despite the presumption of regularity in delivery b otherwise had an opportunity to dispute respondent contends that petitioner had the opportunity to dispute the liability because mr jacob timely received the notice_of_deficiency and could have filed a tax_court petition on petitioner’s behalf respondent also contends that petitioner was sent a copy of correspondence from mr jacob to ms connor regarding the notice further respondent claims petitioner communicated with ms connor after she timely received the notice petitioner contends that mr jacob’s receipt of a copy of the notice_of_deficiency cannot be imputed to petitioner because mr jacob did not forward it to petitioner discuss it with petitioner or file a petition with this court petitioner also contends that there is no evidence showing that ms connor specifically informed petitioner that she had received the notice_of_deficiency regardless of whether petitioner was sent a copy of the letter that mr jacob wrote to ms connor the evidence does not support a finding that petitioner actually received notification of the deficiency_notice ms connor’s claim that petitioner told her mr jacob was taking care of the matter was presented in an affidavit and respondent did not call her as a witness to provide petitioner the opportunity to cross-examine her testimony therefore respondent has not adequately shown that petitioner knew about the notice the cases respondent relies upon in support of the position that a taxpayer can be held liable for an agent’s act or failure to act are situations in which the principal claimed that the agent acted without authority or approval but where the court ultimately found that the agent acted with such authority or approval see 85_tc_359 70_tc_623 however these cases do not focus on the question of whether the taxpayer has the opportunity to dispute an underlying tax_liability when the agent fails to act or acts in a manner contrary to what is appropriate in the principal-agent relationship we find it curious that mr jacob would notify the client’s ex-wife stating he was not representing her and then never discuss the notice with the client it would also be odd for the client whose established practice was to contact his trusted adviser after receiving tax correspondence and who socializes with that adviser not to discuss the deficiency_notice mentioned in a letter to his ex-wife although mr jacob testified that it was not his normal practice to file a petition in the tax_court on behalf of a client without being asked by the client we find his testimony to be inconsistent with facts indicating that mr jacob exclusively represented petitioner before the irs before the tax_year moreover mr jacob’s statement is self-serving and entitled to less weight considering that at the time of the trial in this case mr jacob continued to be embroiled in litigation with petitioner we also find incredible mr jacob’s contention that even though he had a power_of_attorney on file with the irs he was not obligated to act on behalf of his client when he received correspondence from the irs particularly when he knew that petitioner relied on him exclusively to resolve all tax matters moreover in mr jacob advised petitioner that his tax_liability had been resolved when in fact he had done nothing to resolve the underlying tax_liability and knew that the matter was set for a collection_due_process_hearing while this deception in does not directly show that petitioner was prejudiced by mr jacob’s conduct or lack thereof in the period during which petitioner had the opportunity to dispute the underlying liability it does demonstrate that mr jacob was not forthright in handling petitioner’s affairs and confirms that mr jacob realized that he had an obligation to act on the matter sooner under all of these circumstances respondent’s argument relying on petitioner’s knowledge imputed from others is insufficient to show that petitioner had an opportunity to dispute the liability petitioner trusted and relied exclusively on mr jacob to handle matters before the irs while mr jacob kept information from petitioner and was intentionally not representing petitioner’s interest accordingly petitioner did not otherwise have an opportunity to dispute the liability iii conclusion respondent has not met his burden of showing that petitioner received the notice_of_deficiency or otherwise had the opportunity to dispute the tax_liability thus petitioner is entitled to challenge the underlying tax_liability as such it is unnecessary to decide the remaining issue of whether respondent abused his discretion by denying petitioner’s request to consider the underlying merits of the tax_liability in accordance with the parties’ agreement this case will be remanded to respondent’s appeals_office to conduct a hearing in accordance with sec_6330 to reflect the foregoing an appropriate order will be issued
